Citation Nr: 0825649	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  06-34 217A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disorder.  

2. Entitlement to service connection for a left wrist 
disorder.  

3.  Entitlement to service connection for a right hand 
disorder.  

4.  Entitlement to service connection for a left hand 
disorder. 

5.  Entitlement to service connection for a right knee 
disorder.  

6.  Entitlement to service connection for a left knee 
disorder.  

7.  Entitlement to service connection for a skin disorder.  

8.  Entitlement to service connection for a gastrointestinal 
disorder.  

9.  Entitlement to service connection for a respiratory 
disorder.  

10.  Entitlement to service connection for hair loss 
(alopecia).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1983 to 
March 1987, from January to April 1991, and from March 2003 
to March 2004.  

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  The 
veteran subsequently moved to Florida, and the RO in St. 
Petersburg assumed jurisdiction.


FINDING OF FACT

On March 10, 2008, and again on May 21, 2008, prior to the 
promulgation of a decision in this appeal, the Board received 
notification from the appellant that she was withdrawing all 
of her claims at issue and cancelling her request for a 
hearing before the Board at the Board's offices in 
Washington, DC.


CONCLUSION OF LAW

The criteria are met for withdrawal of the appellant's 
Substantive Appeal concerning all claims at issue.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal (VA Form 
9 or equivalent statement) may be withdrawn in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202 (2007).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204 
(2007).

Here, the appellant has twice indicated - initially in March 
2008 and more recently in May 2008 that she is withdrawing 
all of her claims from appellate consideration, and her 
cancelling her request for a hearing before the Board at the 
Board's offices in Washington, DC.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


